Exhibit 10.3

 

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR COMPANY EMPLOYEES, NON-EMPLOYEE DIRECTORS

AND CONSULTANTS

 

UNDER THE WATTS WATER TECHNOLOGIES, INC.

2004 STOCK INCENTIVE PLAN

 

Name of
Optionee:                                                                   

No. of Option
Shares:                                                             

Option Exercise Price per Share:                                         

 

[min. 50% of FMV]

Grant Date:                                                  

Expiration Date:                                                  

 

[up to 10 years]

 

Pursuant to the Watts Water Technologies, Inc. 2004 Stock Incentive Plan (the
“Plan”) as amended through the date hereof, Watts Water Technologies, Inc. (the
“Company”) hereby grants to the Optionee named above an option (the “Stock
Option”) to purchase on or prior to the Expiration Date specified above all or
part of the number of shares of Class A Common Stock, par value $.10 per share
(the “Stock”) of the Company specified above at the Option Exercise Price per
Share specified above subject to the terms and conditions set forth herein and
in the Plan.

 

1.             Exercisability Schedule.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be exercisable with respect to the following number of Option
Shares on the dates indicated:

 

Exercisability Date

 

Number of
Option Shares Exercisable

 

Cumulative
Percentage Exercisable

 

              

 

              (25

)%

              (25

)%

              

 

              (25

)%

              (50

)%

              

 

              (25

)%

              (75

)%

              

 

              (25

)%

              (100

)%

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, unless the Stock
Option is terminated sooner as provided herein.

 

--------------------------------------------------------------------------------


 

2.             Manner of Exercise.

 


(A)           THE OPTIONEE MAY EXERCISE THIS STOCK OPTION ONLY IN THE FOLLOWING
MANNER:  FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION DATE OF THIS STOCK
OPTION, THE OPTIONEE MAY GIVE WRITTEN NOTICE TO THE ADMINISTRATOR OF HIS OR HER
ELECTION TO PURCHASE SOME OR ALL OF THE OPTION SHARES PURCHASABLE AT THE TIME OF
SUCH NOTICE.  THIS NOTICE SHALL SPECIFY THE NUMBER OF OPTION SHARES TO BE
PURCHASED.


 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that have been beneficially owned by the Optionee
for at least six months and are not then subject to any restrictions under any
Company plan; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) a combination of (i), (ii) and
(iii) above.  Payment instruments will be received subject to collection.

 

The delivery of certificates representing the Option Shares will be contingent
upon the Company’s receipt from the Optionee of full payment for the Option
Shares, as set forth above and any agreement, statement or other evidence that
the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations.  In the event the Optionee chooses to pay the purchase
price by previously-owned shares of Stock through the attestation method, the
number of shares of Stock transferred to the Optionee upon the exercise of the
Stock Option shall be net of the Shares attested to.

 


(B)           CERTIFICATES FOR SHARES OF STOCK PURCHASED UPON EXERCISE OF THIS
STOCK OPTION SHALL BE ISSUED AND DELIVERED TO THE OPTIONEE UPON COMPLIANCE TO
THE SATISFACTION OF THE ADMINISTRATOR WITH ALL REQUIREMENTS UNDER APPLICABLE
LAWS OR REGULATIONS IN CONNECTION WITH SUCH ISSUANCE AND WITH THE REQUIREMENTS
HEREOF AND OF THE PLAN.  THE DETERMINATION OF THE ADMINISTRATOR AS TO SUCH
COMPLIANCE SHALL BE FINAL AND BINDING ON THE OPTIONEE.  THE OPTIONEE SHALL NOT
BE DEEMED TO BE THE HOLDER OF, OR TO HAVE ANY OF THE RIGHTS OF A HOLDER WITH
RESPECT TO, ANY SHARES OF STOCK SUBJECT TO THIS STOCK OPTION UNLESS AND UNTIL
THIS STOCK OPTION SHALL HAVE BEEN EXERCISED PURSUANT TO THE TERMS HEREOF, THE
COMPANY SHALL HAVE ISSUED AND DELIVERED THE SHARES TO THE OPTIONEE, AND THE
OPTIONEE’S NAME SHALL HAVE BEEN ENTERED AS THE STOCKHOLDER OF RECORD ON THE
BOOKS OF THE COMPANY.  THEREUPON, THE OPTIONEE SHALL HAVE FULL VOTING, DIVIDEND
AND OTHER OWNERSHIP RIGHTS WITH RESPECT TO SUCH SHARES OF STOCK.


 


(C)           THE MINIMUM NUMBER OF SHARES WITH RESPECT TO WHICH THIS STOCK
OPTION MAY BE EXERCISED AT ANY ONE TIME SHALL BE 100 SHARES, UNLESS THE NUMBER
OF SHARES WITH RESPECT TO WHICH THIS STOCK OPTION IS BEING EXERCISED IS THE
TOTAL NUMBER OF SHARES SUBJECT TO EXERCISE UNDER THIS STOCK OPTION AT THE TIME.

 

2

--------------------------------------------------------------------------------


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF OR OF THE PLAN, NO
PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION DATE
HEREOF.


 

3.             Termination of Employment or Service.  If the Optionee’s
employment by or service with the Company or a Subsidiary (as defined in the
Plan) is terminated, the period within which to exercise the Stock Option may be
subject to earlier termination as set forth below.

 


(A)           TERMINATION DUE TO DEATH.  IF THE OPTIONEE’S EMPLOYMENT OR SERVICE
TERMINATES BY REASON OF DEATH, ANY STOCK OPTION HELD BY THE OPTIONEE SHALL
BECOME FULLY EXERCISABLE AND MAY THEREAFTER BE EXERCISED BY THE OPTIONEE’S LEGAL
REPRESENTATIVE OR LEGATEE FOR A PERIOD OF 12 MONTHS FROM THE DATE OF DEATH OR
UNTIL THE EXPIRATION DATE, IF EARLIER.


 


(B)           TERMINATION DUE TO DISABILITY.  IF THE OPTIONEE’S EMPLOYMENT OR
SERVICE TERMINATES BY REASON OF DISABILITY (AS DETERMINED BY THE ADMINISTRATOR),
ANY STOCK OPTION HELD BY THE OPTIONEE SHALL BECOME FULLY EXERCISABLE AND MAY
THEREAFTER BE EXERCISED BY THE OPTIONEE FOR A PERIOD OF 12 MONTHS FROM THE DATE
OF TERMINATION OR UNTIL THE EXPIRATION DATE, IF EARLIER.


 


(C)           TERMINATION FOR CAUSE.  IF THE OPTIONEE’S EMPLOYMENT OR SERVICE
TERMINATES FOR CAUSE, ANY STOCK OPTION HELD BY THE OPTIONEE SHALL TERMINATE
IMMEDIATELY AND BE OF NO FURTHER FORCE AND EFFECT.  FOR PURPOSES HEREOF, “CAUSE”
SHALL MEAN A VOTE BY THE BOARD RESOLVING THAT THE OPTIONEE SHALL BE DISMISSED AS
A RESULT OF (I) ANY MATERIAL BREACH BY THE OPTIONEE OF ANY AGREEMENT BETWEEN THE
OPTIONEE AND THE COMPANY; (II) THE INDICTMENT OF THE OPTIONEE IN CONNECTION WITH
A FELONY OR A CRIME INVOLVING MORAL TURPITUDE; OR (III) ANY MATERIAL MISCONDUCT
OR WILLFUL AND DELIBERATE NON-PERFORMANCE (OTHER THAN BY REASON OF DISABILITY)
BY THE OPTIONEE OF THE OPTIONEE’S DUTIES TO THE COMPANY.


 


(D)           OTHER TERMINATION.  IF THE OPTIONEE’S EMPLOYMENT OR SERVICE
TERMINATES FOR ANY REASON OTHER THAN DEATH, DISABILITY OR CAUSE, AND UNLESS
OTHERWISE DETERMINED BY THE ADMINISTRATOR, ANY STOCK OPTION HELD BY THE OPTIONEE
MAY BE EXERCISED, TO THE EXTENT EXERCISABLE ON THE DATE OF TERMINATION, FOR A
PERIOD OF SIX MONTHS FROM THE DATE OF TERMINATION OR UNTIL THE EXPIRATION DATE,
IF EARLIER.  ANY STOCK OPTION THAT IS NOT EXERCISABLE UPON THE OPTIONEE’S
TERMINATION OF EMPLOYMENT OR SERVICE SHALL TERMINATE IMMEDIATELY AND BE OF NO
FURTHER FORCE OR EFFECT.


 

The Administrator’s determination of the reason for termination of the
Optionee’s employment or service shall be conclusive and binding on the Optionee
and his or her representatives or legatees.

 

4.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in  Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.

 

5.             Limitations on Transferability.  This Agreement is personal to
the Optionee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.  This Stock Option is exercisable, during the

 

3

--------------------------------------------------------------------------------


 

Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.

 

6.             Tax Withholding.  The Optionee shall, not later than the date as
of which the exercise of this Stock Option becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Optionee may elect to have
the minimum required tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

 

7.             Miscellaneous.

 


(A)           NOTICE HEREUNDER SHALL BE GIVEN TO THE COMPANY AT ITS PRINCIPAL
PLACE OF BUSINESS, AND SHALL BE GIVEN TO THE OPTIONEE AT THE ADDRESS SET FORTH
BELOW, OR IN EITHER CASE AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY
FURNISH TO THE OTHER PARTY IN WRITING.


 


(B)           THIS STOCK OPTION DOES NOT CONFER UPON THE OPTIONEE ANY RIGHTS
WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY OR SERVICE WITH THE COMPANY OR ANY
SUBSIDIARY.

 

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------